GROSS, J.
By its petition for writ of certiorari, WM Specialty Mortgage, LLC seeks review of a non-final order compelling discovery and imposing sanctions. We grant the petition.
Originally, WM filed a complaint to foreclose a mortgage. The trial court dismissed the complaint on July 23, 2003. On August 1, 2003, the defendant filed counterclaims. It is for these counterclaims that the defendant has sought discovery.
Subject to limited exceptions which do not apply here, “ ‘an order dismissing an action with prejudice divests the trial court of jurisdiction to preside over the parties and their dispute.’ ” Eye & Ear Sales & Serv. Co. v. Lamelo, 636 So.2d 791, 792 (Fla. 4th DCA 1994) (quoting Buonopane v. Ricci, 603 So.2d 713, 714 (Fla. 4th DCA 1992)). Because the final order of dismissal carried “all the parties and the entire action out of court,” the trial court had “no jurisdiction to grant relief to a defendant who had not made a plea for affirmative relief’ prior to the dismissal. Osborne v. Shell Oil Co., 104 So.2d 670, 671 (Fla. 1st DCA 1958); Royal Bahamian Ass’n v. Morgan, 338 So.2d 876, 878 (Fla. 3d DCA 1976). The counterclaim filed after the final dismissal was a nullity.
The petition for writ of certiorari is granted and we quash the June 30, 2004 *923order of the trial court compelling discovery and imposing sanctions.
GUNTHER and TAYLOR, JJ., concur.